DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" and "112" have both been used to designate a projection in fig. 21, and 22. Fig. 21 shows the projection to be 110 and in fig. 22, the projection is 112 while the notch is 110.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 1, 17, and 18: “a locking tab” reads as “ a tab (generic placeholder” for locking (function)…”.
Claim 3: “sliding limiter component” reads as “a component (generic placeholder) for limiting sliding (function)…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). See MPEP § 2117. To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 11, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 1968506 ) in view of McCarthy (US 20080022732) and Gruen (US 3151756).
Regarding claim 1, Schneider discloses A lockable assembly for a fuel filler pipe (1), comprising: a cap portion (21) engageable upon said unit to block the access passageway; a key receiving portion incorporated within said cap portion (Fig 2, 5).

    PNG
    media_image1.png
    171
    462
    media_image1.png
    Greyscale

However, Schneider does not explicitly disclose a unit adapted to being fixedly mounted to the fuel filler pipe to define an access passageway within the filler pipe.
McCarthy is in the field of endeavor and discloses a unit (12) adapted to being fixedly mounted to the fuel filler pipe to define an access passageway within the filler pipe (Para 13, “…a fill pipe closure unit 12 adapted to be mounted in an underlying fill pipe 14 coupled to a fuel tank…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuckey to incorporate a unit adapted to being fixedly mounted to the fuel filler pipe to define an access passageway within the filler pipe as taught by McCarthy. Doing so would block unauthorized access to fill pipe and fuel tank (McCarthy, Para 14).
The limitation “a cap portion engageable upon said unit to block the access passageway” is considered intended use. If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, the cap of Schneider is capable of engaging with the disclosed unit of McCarthy.
However, Schneider does not explicitly disclose, said key receiving portion communicating with a rotatable gear component arranged on an underside of said cap portion; and at least one locking tab in communication with said rotatable gear component, said locking tabs each having a plurality of extending teeth in meshing engagement with said gear component and, in response to rotation of said key receiving portion, causing said locking tab to displace between lock and unlock positions of said cap portion with said unit.
Gruen is relevant to this issue and discloses a cap (10) and a lock mechanism (Fig. 1-4) wherein key receiving portion (30) communicating with a rotatable gear component (26) arranged on an underside of said cap portion (Fig. 1,2) ; and at least one locking tab (38) in communication with said rotatable gear component (Fig. 3) , said locking tabs each having a plurality of extending teeth in meshing engagement with said gear component (Fig. 3) and, in response to rotation of said key receiving portion, causing said locking tab to displace between lock and unlock positions of said cap portion with said unit (Col. 2, line 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider-McCarthy to incorporate the locking mechanism having  key receiving portion communicating with a rotatable gear component arranged on an underside of said cap portion; and at least one locking tab in communication with said rotatable gear component, said locking tabs each having a plurality of extending teeth in meshing engagement with said gear component and, in response to rotation of said key receiving portion, causing said locking tab to displace between lock and unlock positions of said cap portion with said unit as taught by Gruen for the purpose of having access to the interior content of the container with ease while providing adequate/improved security to the content and the container.

Regarding claim 2, Schneider-McCarthy-Gruen discloses, at least one locking tab further including a pair of locking tabs (See annotated fig. below)  which are radially displaced via said rotatable gear (See annotated fig below) component so that said tabs displace in opposite directions (Col. 2, line 31-40; Fig. 1-4).

    PNG
    media_image2.png
    191
    441
    media_image2.png
    Greyscale

Regarding claim 3, Schneider-McCarthy-Gruen discloses,  a sliding limiter component (Fig. 4, the wall of the container is considered a sliding limiter since it limits the sliding movement of the locking tabs and are associated with them)  associated with each of said locking tabs.

Regarding claim 6, Schneider-McCarthy-Gruen discloses cap portion further comprising a three dimensional disk shaped body with a main wall supporting at its outer periphery an outer annular and circumferential extending end wall (SCHNEIDER, Fig. 1).

Regarding claim 11, Schneider-McCarthy-Gruen discloses, said locking tab further comprising a planner base portion from which extends a narrowed elongated extending portion ( Gruen; when the mash teeth are incorporated there is a difference of width created overall and the teeth section becomes narrow and thus the teeth section of the locking tab is considered to be the narrow elongated extending portion.  
	Regarding claim 12, Schneider-McCarthy-Gruen discloses base portion of each locking tab being dimensioned to seat within said cap portion (Since the locking tabs 21 of Schneider is dimensioned to seat within said cap portion; it is reasonable to conclude that the modified cap of Schneider in view of Gruen would also have locking tab being dimensioned to seat within said cap portion).

Regarding claim 16, Schneider-McCarthy-Gruen does not explicitly discloses cap portion and said unit each being constructed of any of a metal, a metal alloy, a fiberglass, a plastic, or a reinforced plastic composite.
Gruen discloses the cap as well as the unit is made from plastic  (Col. 2, line 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Schneider to incorporate plastic as the material as taught by Gruen as this material is a well-known material for production.  

Regarding claim 17, Schneider discloses A lockable assembly for a fuel filler pipe (1), comprising: a cap portion (21) engageable upon said unit to block the access passageway; a key receiving portion incorporated within said cap portion (Fig 2, 5).
However, Schneider does not explicitly disclose a unit adapted to being fixedly mounted to the fuel filler pipe to define an access passageway within the filler pipe.
McCarthy is in the field of endeavor and discloses a unit (12) adapted to being fixedly mounted to the fuel filler pipe to define an access passageway within the filler pipe (Para 13, “…a fill pipe closure unit 12 adapted to be mounted in an underlying fill pipe 14 coupled to a fuel tank…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuckey to incorporate a unit adapted to being fixedly mounted to the fuel filler pipe to define an access passageway within the filler pipe as taught by McCarthy. Doing so would block unauthorized access to fill pipe and fuel tank (McCarthy, Para 14).
The limitation “a cap portion engageable upon said unit to block the access passageway” is considered intended use. If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, the cap of Schneider is capable of engaging with the disclosed unit of McCarthy.
However, Schneider does not explicitly disclose, said key receiving portion communicating with a rotatable gear component arranged on an underside of said cap portion, a pair of locking tabs which are radially displaced via said rotatable gear component so that said tabs displace in opposite directions, said locking tabs each having a plurality of extending teeth in meshing engagement with said gear component and, in response to rotation of said key receiving portion, causing said locking tabs to displace between lock and unlock positions of said cap portion with said unit; and a sliding limiter component associated with each of said locking tabs.
Gruen is relevant to this issue and discloses a cap (10) and a lock mechanism (Fig. 1-4) wherein key receiving portion (30) communicating with a rotatable gear component (26) arranged on an underside of said cap portion (Fig. 1,2) ; a pair of locking tabs (See annotated fig. of claim 2) which are radially displaced via said rotatable gear component so that said tabs displace in opposite directions (Col. 2, line 31-40; Fig. 1-4), , said locking tabs each having a plurality of extending teeth in meshing engagement with said gear component (Fig. 3) and, in response to rotation of said key receiving portion, causing said locking tab to displace between lock and unlock positions of said cap portion with said unit (Col. 2, line 40-50); and a sliding limiter component associated with each of said locking tabs (Fig. 4, the wall of the container is considered a sliding limiter since it limits the sliding movement of the locking tabs and are associated with them).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Schneider-McCarthy to incorporate key receiving portion communicating with a rotatable gear component arranged on an underside of said cap portion, a pair of locking tabs which are radially displaced via said rotatable gear component so that said tabs displace in opposite directions, said locking tabs each having a plurality of extending teeth in meshing engagement with said gear component and, in response to rotation of said key receiving portion, causing said locking tabs to displace between lock and unlock positions of said cap portion with said unit; and a sliding limiter component associated with each of said locking tabs as taught by Gruen for the purpose of having access to the interior content of the container with ease while providing adequate/improved security to the content and the container.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider-McCarthy-Gruen as applied to claim 1 in view of Ryu (US 20140332529), and Dutzi ( US 20120217240).  
Regarding claim 4, Schneider-McCarthy-Gruen does not explicitly discloses the fill pipe having a flange end adapted to support said unit, said unit further comprising as an annular body having a plurality of biasing legs adapted to engage inside circumferential wall locations of the fuel filler pipe.
Ryu is in the field of endeavor and discloses a filler pipe having a flange (Para 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuckey-McCarthy to include a filler pipe having a flange in order to connect fuel inlet and fuel pipe. 
The limitation “a flange end adapted to support said unit” is recognized as intended use. If the prior art structure is capable of performing the intended use, then it meets the claim. The limitation itself does not make any structural difference. Thus, the flange of Ryu is also considered to have met the scope of the instant claim.
However, Schneider-McCarthy-Gruen-Ryu does not explicitly disclose unit further comprising as an annular body having a plurality of biasing legs adapted to engage inside circumferential wall locations of the fuel filler pipe.
Dutzi is in the field of endeavor and discloses a unit (20) further comprising as an annular body (Fig.4) having a plurality of biasing legs (30) adapted to engage inside circumferential wall locations of the fuel filler pipe (Para 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Schneider-McCarthy-Gruen-Ryu to incorporate unit further comprising as an annular body having a plurality of biasing legs adapted to engage inside circumferential wall locations of the fuel filler pipe as taught by Dutzi. Doing so would allow the legs to flex inside as they enter the fuel pipe and get locked in place as taught by Dutzi(Para 17).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider-McCarthy-Gruen-Ryu -Dutzi as applied to claim 4 in view of  Ritz (US 2006748).

Regarding claim 5, the modified fuel tank closure of Schneider does not disclose, plurality of biasing legs further comprising a larger pair of legs in combination with a collection of smaller tangs extending from annular locations of said unit.
Ritz is in the field of endeavor and discloses plurality of biasing legs further comprising a larger pair of legs (See annotated figure below) in combination with a collection of smaller tangs (See annotated figure below)  extending from annular locations of said unit.

    PNG
    media_image3.png
    385
    528
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider-McCarthy-Gruen-Ryu -Dutzi to incorporate plurality of biasing legs further comprising a larger pair of legs in combination with a collection of smaller tangs extending from annular locations of said unit in order to adapt to the lower part of the unit (22) as shown in fig.2. of Ritz

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider-McCarthy--Gruen in view of Dutzi ( US 20120217240).  
Regarding claim 7, Schneider-McCarthy--Gruen discloses displacing said locking tabs out of contact with said fuel filler pipe affixed unit, said cap portion can be axially removed to reveal the fuel filler pipe (Gruen, Col. 1, line 38-52; It is reasonable to conclude that the cap can be removed once the unit is in unlocked position) .
However, Schneider-McCarthy-Gruen does not explicitly disclose, further comprising an underside annular rim edge and adjoining circumferential outer side wall, upon which are configured lateral projections opposing an inner circumferential surface locations of said cap portion when said cap portion is supported over said unit and so that, and upon displacing said locking tabs out of contact with said fuel filler pipe affixed unit, said cap portion can be axially removed to reveal the fuel filler pipe.
Dutzi is in the field of endeavor and discloses unit (20) further comprising an underside annular rim edge (Fig.3) and adjoining circumferential outer side wall (Fig.3), upon which are configured lateral projections(Fig.3,42) opposing an inner circumferential surface locations of said cap portion (50) when said cap portion is supported over said unit (Fig.3) said cap portion can be axially removed to reveal the fuel filler pipe (here, once 72 is removed from 42, the cap can be axially removed to reveal the fuel filler pipe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider-McCarthy-Gruen to include unit further comprising an underside annular rim edge and adjoining circumferential outer side wall, upon which are configured lateral projections opposing an inner circumferential surface locations of said cap portion when said cap portion is supported over said unit, said cap portion can be axially removed to reveal the fuel filler pipe as taught by Dutzi for the purpose of attaching and detaching  the unit to fuel filler pipe as shown in fig. 5 (para 0023).
Claim(s) 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 1968506 ) in view of McCarthy (US 20080022732), Gruen (US 3151756), and Dutzi ( US 20120217240) .

Regarding claim 18,  Schneider discloses A lockable assembly for a fuel filler pipe (1), comprising: a cap portion (21) engageable upon said unit to block the access passageway; cap portion further including a three dimensional disk shaped body with a main wall supporting at its outer periphery an outer annular and circumferential extending end wall a key receiving portion incorporated within said cap portion (Fig 2, 5).
However, Schneider does not explicitly disclose a unit adapted to being fixedly mounted to the fuel filler pipe to define an access passageway within the filler pipe.
McCarthy is in the field of endeavor and discloses a unit (12) adapted to being fixedly mounted to the fuel filler pipe to define an access passageway within the filler pipe (Para 13, “…a fill pipe closure unit 12 adapted to be mounted in an underlying fill pipe 14 coupled to a fuel tank…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuckey to incorporate a unit adapted to being fixedly mounted to the fuel filler pipe to define an access passageway within the filler pipe as taught by McCarthy. Doing so would block unauthorized access to fill pipe and fuel tank (McCarthy, Para 14).
The limitation “a cap portion engageable upon said unit to block the access passageway” is considered intended use. If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, the cap of Schneider is capable of engaging with the disclosed unit of McCarthy.

Schneider additionally does not disclose, said key receiving portion communicating with a rotatable gear component arranged on an underside of said cap portion, a pair of locking tabs which are radially displaced via said rotatable gear component so that said tabs displace in opposite directions, said locking tabs each having a plurality of extending teeth in meshing engagement with said gear component and, in response to rotation of said key receiving portion, causing said locking tabs to displace between lock and unlock positions of said cap portion with said unit.
Gruen is relevant to this issue and discloses a cap (10) and a lock mechanism (Fig. 1-4) wherein key receiving portion (30) communicating with a rotatable gear component (26) arranged on an underside of said cap portion (Fig. 1,2) ; a pair of locking tabs (See annotated fig. of claim 2) which are radially displaced via said rotatable gear component so that said tabs displace in opposite directions (Col. 2, line 31-40; Fig. 1-4), , said locking tabs each having a plurality of extending teeth in meshing engagement with said gear component (Fig. 3) and, in response to rotation of said key receiving portion, causing said locking tab to displace between lock and unlock positions of said cap portion with said unit (Col. 2, line 40-50); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Schneider-McCarthy to incorporate key receiving portion communicating with a rotatable gear component arranged on an underside of said cap portion, a pair of locking tabs which are radially displaced via said rotatable gear component so that said tabs displace in opposite directions, said locking tabs each having a plurality of extending teeth in meshing engagement with said gear component and, in response to rotation of said key receiving portion, causing said locking tabs to displace between lock and unlock positions of said cap portion with said unit as taught by Gruen for the purpose of having access to the interior content of the container with ease while providing adequate/improved security to the content and the container.
 However, Schneider-McCarthy-Gruen does not disclose unit further comprising an underside annular rim edge and adjoining circumferential outer side wall, an inner circumferential surface locations of said cap portion opposing said unit when said cap portion is supported over said unit and so that, and upon displacing said locking tabs out of contact with said fuel filler pipe affixed unit, said cap portion can be axially removed to reveal the fuel filler pipe
Dutzi is in the field of endeavor and discloses unit (20) further comprising an underside annular rim edge (Fig.3) and adjoining circumferential outer side wall (Fig.3), an inner circumferential surface locations of said cap portion (50) when said cap portion is supported over said unit (Fig.3) said cap portion can be axially removed to reveal the fuel filler pipe (here, once 72 is removed from 42, the cap can be axially removed to reveal the fuel filler pipe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Stuckey-McCarthy to include unit further comprising an underside annular rim edge and adjoining circumferential outer side wall, an inner circumferential surface locations of said cap portion when said cap portion is supported over said unit, said cap portion can be axially removed to reveal the fuel filler pipe as taught by Dutzi for the purpose of attaching and detaching  the unit to fuel filler pipe as shown in fig. 5 (para 0023).


Allowable Subject Matter
Claim 8-10, 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736                  


/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736